Citation Nr: 1717180	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from February 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded the case for additional development in May 2013 and August 2015.  The requested actions have been completed, and the case has been returned for appellate review. 

The Veteran was scheduled for a videoconference hearing in December 2012.  The Veteran cancelled the hearing.  He had an informal conference with a VA decision review officer (DRO) in June 2016. 

The issue of entitlement to TDIU prior to December 7, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirements for TDIU from December 7, 2015; his service-connected preclude him from securing and maintaining gainful employment.  


CONCLUSION OF LAW

The criteria are met for a TDIU from December 7, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.

Service connection is in effect for patellofemoral pain syndrome with degenerative joint disease, left knee, rated as 30 percent disabling; status post AC separation, right shoulder, with degenerative changes, rated as 20 percent disabling; left shoulder arthritis and deltoid atrophy, rated as 20 percent disabling; right knee instability with patellofemoral pain syndrome and degenerative joint disease, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; scars of the left and right knees, rated as non-compensable; and scars of the left shoulder, rated as non-compensable.  The schedular requirements for TDIU have been met since December 7, 2015, the date on which the Veteran had a combined rating of at least 60 percent based on service-connected disabilities sharing a common etiology.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for an increased rating for bilateral knee pain was received on July 30, 2008.  The increased rating claim was construed as a claim for TDIU.  The Veteran submitted a formal application for TDIU on August 21, 2008.  The Veteran reported that he last worked full time in October 2003.  He listed prior employment experience in corrections and textiles.  He also reported training as an electronics technician.   

In June 2011, a VA physician opined that the Veteran has chronic medical problems, including fibromyalgia, gout, Hepatitis C and GERD.  The physician opined that the Veteran was probably not able to find and maintain gainful employment.  

A VA general medical examination in June 2013.  The examination noted an occupational history as a cemetery worker for 6 months in 1995, a forklift operator and labor from 1996-2000, and a correctional officer from 2002 to 2003.  The examiner opined that the Veteran's claimed conditions did not preclude him from performing activities with limitations.  The examiner opined that the Veteran could safely perform physical work that did not involve overhead pulling or pushing, climbing ladders, lifting more than 25 pounds, or using tools with his right hand.  .  
With regard to the Veteran's knee disabilities, the examiner noted that the Veteran could not walk more than 15 minutes an hour, could not sit for prolonged periods, and should not kneel or squat.  The examiner opined that sedentary work involving use of the hands is not limited.

In a written statement submitted in July 2013, the Veteran stated that he cannot perform the type of jobs he had in the past.  The Veteran noted that his knees are his major complaint and are getting worse every day.  The Veteran noted that his prior jobs included weaving, yarn transporter, working in a cemetery, and a job as a corrections officer.  The Veteran stated that none of those jobs have light duty or limited duty.  

In December 2015, the Veteran had VA examinations of his knees and shoulders. .  The knee examination reflects that the examiner opined the sedentary work would require frequent repositioning and that physical work requiring prolonged standing or walking, climbing, kneeling, or squatting would likely result in an increase in symptoms and pose both efficiency and safety considerations.  Addressing the Veteran's shoulder disabilities, the examiner opined that sedentary work would be permitted.  The examiner indicated that work requiring right upper extremity lifting, carrying, pushing, or pulling would likely result in an increase in symptoms and possibly further damage to soft tissue of the right shoulder, and productivity and safety concerns.  

The Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment in light of his training and work experience.  The Veteran's most recent employment was as a corrections officer.  He previously worked in a textiles factory as a transporter.  The record thus reflects that none of his work experience is in sedentary jobs and there is no indication that he would be qualified due to his education and experience for such.  Moreover, the June 2013 VA examination shows that sedentary work would be quite difficult for the Veteran, as his knee disabilities prevent him from sitting for prolonged periods.  In this case, the Veteran's TDIU claim was received on July 30, 2008.  The percentage criteria of § 4.16(a) are met from December 7, 2015.  Accordingly, entitlement to a TDIU is granted from December 7, 2015.


ORDER

Entitlement to a TDIU is granted from December 7, 2015, subject to regulations governing the payment of monetary benefits.


REMAND

He has been found unemployable due to his disabilities, but does not meet the schedular criteria prior to December 7, 2015.  The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service, and not the Board, in the first instance.  Accordingly, this matter is to be referred to the Director of the Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis prior to December 2015.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to December 7, 2015 to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

2.  Thereafter, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


